OPINION
By BARNES, J.
The above-entitled cause is now being determined on petitioner’s application for a writ of habeas corpus.
In substance petitioner complains that he is unlawfully restrained of his liberty by the Sheriff of Franklin County, Ohio, and the Common Pleas Court, Division of Domestic Relations, of said county, having been committed to the custody of said officer by said Court of Common- Pleas, Division of Domestic Relations, for failure to comply with a certain order of the Common Pleas Court, Division of Domestic Relations, in Case No. 25795 on the dockets of said court, entitled Marguerite W. Kurtzhalz, plaintiff, v Emerson D. Kurtzhalz, defendant. The order, marked Exhibit A, is attached to the complaint and made a part thereof.
The petitioner says that said imprisonment is without legal authority and is contrary to law and in contravention of his rights under and by virtue of the Constitution of the United States and of the State of Ohio, and that said Court of Common Pleas, Division of Domestic Relations, is without jurisdiction to make such order and was wholly without any jurisdiction to commit petitioner to imprisonment as for contempt for failing to comply with said order by reason of the fact that after said Case No. 25795 in said Common Pleas Court, Division of Domestic Relations, had been appealed by plaintiff-on questions of law to the Court of Appeals of Franklin County, Ohio, and same was dismissed by said Court of Appeals of Franklin County, Ohio, per agreed entry, prepared and filed for plaintiff-appellant and- approved - by • attorneys for defendant-appellee, and there is therefore'no” case pending" in'said Court, of. Common Pleas-, Division of Domestic Relations, wherein your petitioner -is defendant.
, Considering the opening brief "of the petitioner as a trial statement, we ascertain .the following applicable facts:'
In.the proceedings in Case No: 25795 in thé Common Pleas Court, Division- of Domestic Relations, in which Marguerite W. *367Kurtzhalz was plaintiff, and Emerson D. Kurtzhalz was defendant, a judgment for alimony was entered in favor of the plaintiff.
In the answer and cross-petition of the defendant, Emerson D. Kurtzhalz, one Carl F. Robinson was made a party defendant, by reason of averments that he has or claims some rights in the real property of plaintiff and defendant.
Plaintiff filed motion to strike from the answer and cross petition the portions thereof referring to the inclusion of Carl L. F. Robinson as party defendant. This motion was overruled. Immediately thereafter plaintiff filed her notice of appeal on questions of law to the Court of Appeals of Franklin County, Ohio. This notice of appeal, omitting the formal parts, reads as follows:
NOTICE OF APPEAL
“Plaintiff-Appellant, hereby gives notice of appeal to the Court of Appeals from the final order and judgment of this court sustaining Cross-Petitioner’s motion to make Carl F. Robinson, a party defendant in the above entitled case; said final order and; judgment being rendered on Thursday, August 13, 1942.
Said Appeal is on questions of law.
Signed Hamilton & Kramer
Attorneys for Plaintiff-Appellant.”
On August 28, 1942, over the protest of counsel for defendant, "the Common Pleas Court signed on entry purporting to permit the withdrawal of plaintiff’s notice of appeal, theretofore filed on August 18, which entry counsel for defendant declined to approve on the claimed reason and ground that under the laws of Ohio upon the filing of the notice of appeal, the appeal was perfected and the trial court no longer had jurisdiction to take any action or make any orders in the case, particularly with reference to its appealability or the dismissal of the appeal, such jurisdiction being vested exclusively in the Court of Appeals under §12233-4 GC. riaintiff at no time filed a notice of appeal or transcript of the docket and journal entries with the Clerk of the Court of Appeals. However, counsel for defendant on the day following plaintiff’s withdrawal of her notice of appeal, caused to be filed with the Clerk of the Court of Appeals the transcript of the docket and journal entries, and the same was then docketed as Case No. 3531 on the Appearance Docket of the Court of Appeals.
On September 2, 1942, by agreed entry, prepared and filed by counsel for plaintiff-appellant and approved by counsel for defendant-appellee, the proceeding was dismissed in the Court of Appeals on the following journalized entry, which, omitting the formal parts, reads as follows:
“This day this cause dismissed. No record.
Signed Frank W. Geiger, P.J., Judge.”
*368During the time that the case was admittedly pending before the Common Pleas Court, Division of Domestic Relations, an order was duly made and journalized, ordering the defendant to pay attorney fees to plaintiff’s attorneys of $50.00; also ordering defendant to pay temporary alimony to plaintiff in the sum of $35.00 per month. The payment of the $50.00 attorney fees was made on August 20, 1941. The $35.00 per month was paid by defendant to plaintiff, commencing August 20, 1941, and ending September 2, 1942, in all the sum of $472.50. The final payment to plaintiff was made on September 3, 1942, being the day following the dismissal by the Court of Appeals entry of September 2, 1942.
On September 18, 1942, plaintiff applied tp the Common Pleas Court, Division of Domestic Relations, for a ruling of contempt against the defendant, who appeared m obedience to the order of September 23, 1942, with counsel, expressly disclaiming any intention of entering any appearance in said court, and solely for the purpose of protesting and objecting to the jurisdiction of said court to make such order.
On November 5, 1942, the court found defendant guilty of contempt, and on November 27, 1942, said defendant was arrested by the Sheriff of Franklin County, Ohio, pursuant to a capias purported to be issued by said Court of Common Pleas.
On November 27, 1942, the defendant, Emerson D. Kurtzhalz, filed in our court his application for writ of habeas corpus.
We have' no difficulty in determining that habeas corpus is the appropriate remedy, provided it clearly appears that the Court of Common Pleas, Division of Domestic Relations, had no jurisdiction to make such order. However, we are unable to agree with counsel for petitioner that the Court of Common Pleas, Division of Domestic Relations, was divested of jurisdiction by reason of plaintiff’s appeal on questions of law.
Counsel for petitioner base their claims, upon the provisions of the new Appellate Procedural Act, effective 1936. We find nothing in the new Appellate Procedural Act .justifying a different rule from that prevailing under former petitions in error.
Section '12223-1 GC, defines the word, “appeal,” “appeal on questions of law”, and “appeal on questions of law and fact.”
Under “appeal on questions of law,” the only distinction that %e- find is' that such an appeal takes the place of what was ■formerly a petition' in.error. By the provisions of the section it is provided “and shall include all the proceedings, heretofore and otherwise' designated in the" General Code as, proceedings in error.”
Neither under'the old provisions nor under the.present Appellate-' Act is judgment suspended where the appeal .is on quesitlons' of law. The prescribed method of suspending, judgment is rthe giving of a supersedeas bond. Even this is not a right given ffco the .appellee, but only to the appellant,. It must be kept in mind *369that plaintiff’s appeal on questions of law was not from the entire judgment, but as specifically stated, only from that part of the judgment making Carl F. Robinson a party defendant. It is •quite true that filing of notice of appeal is the only jurisdictionál requirement, but this does not mean that an appeal may not be ■dismissed for various reasons, such as failure to prosecute or take such other steps as are prescribed under the statute.
The filing of a notice of appeal, standing alone, does not lodge the case in a reviewing court. Courts of Appeals of the state, at their annual meeting September 15, 1936, adopted Rule XV which is intended to cover this very situation.
It is our conclusion that the plaintiff in the instant case had .■a perfect right to withdraw her notice of appeal prior to the filing of same in the Court of Appeals. The rights of the defendantappellee were in no way affected. The only legal effect of the ■withdrawal of the notice of appeal was to leave the judgment in the trial court in the same status. The notice of appeal did no more than complain of the judgment of the trial court in making ■one Robinson a party. Had the case proceeded to trial in our court, we would have been limited in our adjudication to determine the Issue as to whether or not the court was in error in making Robinson a party defendant. We could have made no orders that would ■affect any other part of the judgment.
We freely concede that the rules are different on appeals on •questions of law and fact where an appeal bond is given. Under .such conditions the appellee had a vested interest in the bond, hence the appellant could not take this right away through the ■attempted dismissal of the appeal on questions of law and fact. If an appeal bond is not given, then the appellant could dismiss the appeal.
Under the factual conditions thus disclosed, we would hold that ■the withdrawal of the appeal authorized by the Court of Common Pleas was effective and thereafter the action of appellee in filing ■transcript of docket and journal entries in our court was improper. If we are wrong in this, we would then determine that the dismissal of the action in our court would not affect the judgment :in the trial court.
The sole and only reason is that the notice of appeal on questions of law did not suspend the judgment of the trial court nor ■bring t.o our court for review, anything other than the part of the .judgment appealed from and. the dismissal could have no greater •effect than any judgment which we might have entered had the ■cause been submitted to us on its merits. Goode v Wiggins 12 Oh St 341.
Under the Constitution giving to Courts of Appeals the right •of review under error proceedings, we do not hear de novo but ^merely adjudicate the claimed errors.
*370Second O. Jur., p. 376, Sec. 319; Ohio Fuel Gas Co. v City of Mt. Vernon, 37 Oh Ap, 159; Union Trust Co. v Lessovitz, 122 Oh St, 406-416; 4 Corpus Juris Secundum, p. 205, Sec. 1384; p. 207, Sec. 1386.
The petition for writ of habeas corpus will be denied. Costs adjudged against petitioner.
GEIGER, P. J., and HORNBECK, J., concur.